VAN der VOORT, Judge,
dissenting:
In this direct appeal, appellant attacks the validity of his plea of guilty. In our case of Commonwealth v. Roberts, 237 Pa.Super. 336, 352 A.2d 140 (1975) we required that in cases of this nature a petition to withdraw the plea of guilty must first be made to the court below. Inasmuch as the plea in the instant case was entered before Commonwealth v. Roberts was decided, the Majority Opinion remands this case to the court below to enable appellant to file a petition to withdraw his guilty plea.
I respectfully dissent for the reason that I think the record before us is adequate for us to decide the matter and I would not burden the lower court and our court with a petition to withdraw the plea.